In re State of Louisiana; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 93KA-0252; Parish of Orleans, Criminal District Court, Div. “I”, No. 338-359.
Granted. The judgment of the Fourth Circuit Court of Appeal is vacated and the relator’s sentence of forty (40) years at hard labor imposed on July 31, 1992 is reinstated. The court of appeal has previously determined that the sentence imposed by the district court is not constitutionally excessive and any deviation from the Sentencing Guidelines does not require vacating a sentence when the court has otherwise complied with the requirement of La.C.Cr.P. art. 894.1 that it consider the Guidelines and state for the record the aggravating and mitigating circumstances it has taken into account. See State v. Smith, 93-0402 (La. 7/5/94), 639 So.2d 237 (on rehearing).
DENNIS, J., not on panel.